Exhibit 10.1

 

 

SECURITIES PURCHASE AGREEMENT

 

 

 

 

Dated as of November 25, 2015

 

 

 

 

by and among

 

 

 

 

MODSYS INTERNATIONAL LTD.

 

 

 

and

 

 

 

 

THE PURCHASERS LISTED IN EXHIBIT A

 

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT dated as of November 25, 2015 (this
“Agreement”) by and among Modsys International Ltd., an Israeli company (the
“Company”), and each of the purchasers whose names are set forth on Exhibit A
attached hereto (each a “Purchaser” and collectively, the referred to herein as
the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser desires
to purchase from the Company, securities of the Company as more fully described
in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agrees
as follows:

 

 

ARTICLE I

 

PURCHASE AND SALE OF SECURITIES

 

Section 1.1 Purchase and Sale of Securities.

(a)          Upon the following terms and conditions, the Company shall issue
and sell to the Purchasers, and the Purchasers shall purchase (in the amounts
set forth as Exhibit A hereto) from the Company, 500,000 preferred shares of the
Company, par value NIS 0.04 per share (the “Preferred Shares”, and the Preferred
Shares purchased pursuant to the terms hereof, the “Shares”) at a price per
share equal to $2.00 (“Price Per Share”) amounting to an aggregate purchase
price of US $1,000,000 (the “Purchase Price”).

 

(b)             Upon the following terms and conditions, the Company shall issue
to each Purchasers a warrant in substantially the form attached hereto as
Exhibit B (each a “Warrant”) and collectively the “Warrants” and together with
the Shares, the “Closing Securities”) to purchase the number of ordinary shares
of the Company par value NIS 0.04 per share (the “Ordinary Shares”, and the
Ordinary Shares issuable upon exercise of the Warrant, the “Exercise Shares”)
set forth on Exhibit A hereto.

Section 1.2 Closing. The closing of the purchase and sale of the Closing
Securities to be acquired by the Purchasers from the Company under this
Agreement, shall take place at the offices of the Company at 600 Union Street,
Suite 2409, Seattle, Washington (the “Closing”) at 10:00 a.m., PST or such other
location as mutually agreed by the Parties on the date of this Agreement (the
“Closing Date”). Subject to the fulfillment or waiver of all of the other
conditions set forth in Article IV hereof, at the Closing the Company shall
deliver or cause to be delivered to the Purchaser the Closing Securities and,
concurrently, the Purchaser shall deliver the Purchase Price by wire transfer to
the Company.

 

 

 

 

 

1

 

 

ARTICLE II


REPRESENTATIONS AND WARRANTIES



Section 2.1 Representations and Warranties of the Company. The Company

hereby represents and warrants to the Purchasers, as of the date hereof and the
Closing Date, as follows:

 

(a)                                  Organization and Good Standing. The Company
is a company duly incorporated or otherwise organized and validly existing under
the laws of the State of Israel and has the requisite power to own, lease and
operate its properties and assets and to conduct its business as it is now being
conducted. Each subsidiary of the Company (“Subsidiary”) is duly qualified to do
business and is in good standing (if applicable) in every jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect. For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties or
financial condition of the Company and its Subsidiaries taken as a whole (other
than effects resulting from conditions affecting the Company’s or its
Subsidiaries’ markets generally or from general economic conditions) and/or any
condition, circumstance or situation that would prohibit or otherwise materially
interfere with the ability of the Company to perform any of its obligations
under the Transaction Documents (as defined in Section 2.1(b) below)) in any
material respect.

 

(b)            Power; Authorization; Enforcement. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement, and to issue and sell the Closing Securities and, insofar as
applicable, the Exercise Shares in accordance with the terms of the Warrants and
the Ordinary Shares issuable upon conversion of the Shares (such Ordinary
Shares, together with the Exercise Shares and the Closing Securities, the
“Securities”). The execution, delivery and performance of this Agreement and any
other documents and agreements executed in connection with the transactions
contemplated hereunder (the “Transaction Documents”) by the Company and the
consummation by it of the transactions contemplated thereby have been duly and
validly authorized by all necessary action, and, except as set forth on Schedule
2.1(b),1 no further consent or authorization of the Company, its board of
directors or shareholders is required. When executed and delivered by the
Company, each of the Transaction Documents shall constitute a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies; and (iii) insofar as
indemnification provisions may be limited by applicable law.

 

 

 

__________________

 

1 Schedule 2.2(b) to identify the required shareholder approval.

2

 

 

(c)           Issuance of Securities. The Securities and the Exercise Shares are
duly authorized, and when issued and paid in accordance with the terms hereof,
shall be duly and validly issued, fully paid, non-assessable, and free and clear
of all liens.

 

(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the performance by the Company of its
obligations and the consummation by the Company of the transactions contemplated
hereby and thereby (including the issuance of the Securities as contemplated
hereby) do not and will not (i) violate any provision of the Company’s
memorandum or articles of association as amended to date, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement or obligation to which
the Company is a party or by which the Company’s properties or assets are bound,
or (iii) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected, except, with respect to
clauses (ii) and (iii) above for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(e)           SEC Documents, Financial Statements. The Company has filed all
reports, schedules forms, statements and other documents required to be filed in
the last 12 months by the Company under the Securities Act of 1933, as amended
and the rules and regulations promulgated thereunder (the “Securities Act”) and
the Securities Exchange Act of 1934, as amended and the rules and regulations
promulgated thereunder (the “Exchange Act”), all of the foregoing including
filings incorporated by reference therein being referred to as the “SEC
Documents”). At the times of its filing, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the the
Securities Act, as applicable. As of their respective dates, the financial
statements of the Company included in any SEC Documents filed by the Company in
the last 12 months have been prepared in accordance with accounting principles
generally accepted in the United States (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

(f)           No Material Adverse Change. Since the filing date of the latest
audited financial statements included within the SEC Documents, the Company has
not experienced or suffered any Material Adverse Effect, except as disclosed in
its SEC Documents.

 

(g)           No Undisclosed Liabilities. Except as disclosed in the SEC
Documents, since September 30, 2015, the Company has not incurred any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those incurred in the ordinary course of the Company’s or its Subsidiaries

 

 

3

 

 

respective businesses or which, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.

 

(h)           Actions Pending. Except as set forth in the SEC Documents, there
is no action, suit, claim, investigation, arbitration, alternate dispute
resolution proceeding or other proceeding pending or, to the knowledge of the
Company, threatened against or involving the Company or any of its respective
properties or assets, which individually or in the aggregate, would reasonably
be expected, if adversely determined, to have a Material Adverse Effect. There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or governmental or regulatory body against the Company or any
officers or directors of the Company in their capacities as such, which
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(i)           Compliance with Law. The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state,
local and foreign governmental laws, rules, regulations and ordinances, except
as set forth in the SEC Documents or such that, individually or in the
aggregate, the noncompliance therewith could not reasonably be expected to have
a Material Adverse Effect.

 

(j)           Taxes. Except for matters that would not, individually or in the
aggregate, have or reasonable expected to have a Material Adverse Effet, the
Company has prepared and filed all material federal, state, foreign and other
tax returns required by law to be filed by it, has paid or made provisions for
the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company and the Subsidiaries for all current taxes and other charges to
which the Company or any Subsidiary is subject and which are not currently due
and payable. The Company has no knowledge of any additional assessments,
adjustments or contingent tax liability of any nature whatsoever, whether
pending or threatened against the Company for any period, nor of any basis for
any such assessment, adjustment or contingency, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(k)           Disclosure. All disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that the Purchasers do
not make or have not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.2 hereof.

 

(l)           Transactions with Affiliates. Except as set forth in the SEC
Documents, none of the officers or directors of the Company or, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the

4

 

 

knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee,
stockholder, member or partner, in each case in excess of 5% other than for (i)
payment of salary or consulting fees for services rendered,

(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

(m)          Investment Company Act Status. The Company is not, and as a result
of and immediately upon the Closing will not be, an “investment company” or, to
the Company’s knowledge, a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

(n)          Title to Assets. The Company and the Subsidiaries have valid land
use rights for all real property that is material to their respective businesses
and good and marketable title in all personal property owned by them that is
material to their respective businesses, in each case free and clear of all
liens, except for liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(o)          Accounting Controls. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company, including its
Subsidiaries, is made known to the certifying officers by others within those
entities. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures in accordance with Item 4 of the Quarterly
Report on Form 10-Q for the Quarter Ended September 30, 2015 (the “10-Q”). The
Company presented in the 10-Q the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of as of September 30, 2015. Since such date, there have been no
significant changes in the Company’s internal controls (as such term is defined
in Rule 13a-15(e) of the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.

 

(p)          Application of Takeover Protections. The Company has no knowledge
of any control share acquisition, business combination, poison pill (including
any distribution under a rights agreement) or other similar anti-takeover
provision under the Company’s Articles of Association or the laws of the state
of Israel that is or could become applicable to the Purchasers as a result of
the Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

 

(q)            No Additional Agreements. The Company does not have any agreement
or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

 

5

 

 

(r)           Foreign Corrupt Practices Act. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of any of
the Company has, directly or indirectly, (i) used any funds, or will use any
proceeds from the sale of the Shares, for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any person acting
on their behalf of which the Company is aware) which is in violation of law, or
(iv) has violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.

 

(s)            Money Laundering Laws. The operations of the Company is and has
been conducted at all times in compliance with the applicable money laundering
statutes of the United States and the state of Israel, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the best
knowledge of the Company, threatened.

 

(t)            OFAC. Neither the Company nor, to the knowledge of the Company,
any director, officer, agent, employee, Affiliate or person acting on behalf of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the sale of the
Securities, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity, towards any sales
or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 

(u)          Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.

 

Section 2.2 Representations, Warranties and Agreements of the Purchasers. Each
of the Purchasers hereby represents, warrants and agrees to the Company as
follows as of the date hereof and as of the Closing Date:

 

(a)            Organization and Standing of the Purchasers. Each Purchaser is a
corporation, limited liability company or partnership duly incorporated or
organized, validly

 

6

 

 

existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.

 

(b)           Authorization and Power. Each Purchaser has the requisite power
and authority to enter into and perform its obligations under the Transaction
Documents and to purchase the Securities being sold to it hereunder. The
execution, delivery and performance of the Transaction Documents by each
Purchaser and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary corporate or partnership action, and
no further consent or authorization of such Purchaser or its board of directors,
shareholders, or partners, as the case may be, is required. When executed and
delivered by the Purchasers, the other Transaction Documents shall constitute
valid and binding obligations of each of the Purchasers enforceable against such
Purchaser in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

 

(c)            No Conflict. The execution, delivery and performance of the
Transaction Documents by the Purchaser and the consummation by the Purchaser of
the transactions contemplated thereby and hereby do not and will not (i) violate
any provision of the Purchaser’s charter and organizational documents, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Purchaser is a party or by which the
Purchaser’s respective properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Purchaser or by which any property or asset of
the Purchaser are bound or affected, except, with respect to clauses (ii) or
(iii) (other than with respect to federal and state securities laws) for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, materially and
adversely affect the Purchaser’s ability to perform its obligations under the
Transaction Documents.

 

(d)          Acquisition for Own Account. Each Purchaser is purchasing the
Securities solely for its own account and not with a view to, or for sale in
connection with, public sale or distribution thereof. Each Purchaser does not
have a present intention to sell any of the Securities, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of any of the Securities to or through any person or entity.

 

(e)           Experience. Each Purchaser acknowledges that it (i) has such
knowledge and experience in financial and business matters such that Purchaser
is capable of evaluating the merits and risks of Purchaser’s investment in the
Company, (ii) is able to bear the financial risks associated with an investment
in the Securities and (iii) has been given full access to such records of the
Company and the Subsidiaries and to the officers of the Company and the
Subsidiaries as it has deemed necessary or appropriate to conduct its due
diligence investigation.

 

 

7

 

 

(f)           General. Each Purchaser understands that the Securities are being
offered and sold in reliance upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Securities.

 

(g)         No General Solicitation. Each Purchaser acknowledges that the
Securities were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, Internet
website or similar media, or broadcast over television or radio, or (ii) any
seminar or meeting to which such Purchaser was invited by any of the foregoing
means of communications. Each Purchaser, in making the decision to purchase the
Securities, has relied upon independent investigation made by it and has not
relied on any information or representations made by third parties.

 

(h)         Accredited Investor. Each Purchaser is an “accredited investor” (as
defined in Rule 501 of Regulation D), and such Purchaser has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Securities. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer or an “associated person” of a broker-dealer.
Each Purchaser acknowledges that an investment in the Securities is speculative
and involves a high degree of risk.

 

(i)          Certain Fees. No Purchaser has employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents or the transactions
contemplated thereby.

 

(j)          No Trading. Each Purchaser has not directly or indirectly, nor has
any person acting on behalf of or pursuant to any understanding with such
Purchaser, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the time that such Purchaser was first contacted by the
Company regarding the consummation of this transaction. Such Purchaser covenants
that neither it nor any person or entity acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are announced in a press release pursuant to
Section 3.3 hereof. For purposes of this Section 2.2(k), “Short Sales” shall
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, swaps
and similar arrangements (including on a total return basis), and sales and
other transactions through non-US broker dealers or foreign regulated brokers.

 

(k)Restricted Securities.

 

 

 

8

 

 

(i)          Each Purchaser understands that none of the Securities have been
registered under the Securities Act. Each Purchaser also understands that the
Securities are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon such Purchaser’s
representations contained in the Agreement.

 

(ii)         Each Purchaser acknowledges and agrees that the Securities are
“restricted securities” as defined in Rule 144 promulgated under the Securities
Act as in effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Each Purchaser has been advised or is aware of the
provisions of Rule 144, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things: the availability of certain current public information about
the Company, the resale occurring following the required holding period under
Rule 144 and the number of shares being sold during any three-month period not
exceeding specified limitations.

 

(iii)         Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form until such time as they are not required (and a
stock transfer order may be placed against transfer of the certificates for the
Securities):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

(iv)         Each Purchaser hereunder acknowledges its primary responsibilities
under the Securities Act and accordingly will not sell or otherwise transfer the
Securities or any interest therein without complying with the requirements of
the Securities Act.

 

ARTICLE III


COMPANY COVENANTS

 

The Company covenants with each Purchaser as follows, which covenants are for
the

benefit of each Purchaser and their respective permitted assignees.

 

Section 3.1 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
to perform of the Company under any Transaction Document.

 

9

 

 

Section 3.2 Reservation of Shares. The Company shall take all action necessary
to at all times have authorized and reserved for the purpose of issuance of the
aggregate number of Ordinary Shares issuable upon exercise of the Warrants or
upon conversion of the Shares.

 

Section 3.3 Certain Transactions and Confidentiality. Each Purchaser covenants
that neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 3.4. Each Purchaser covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the initial press release as described in
Section 3.4, such Purchaser will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Transaction
Documents and the Disclosure Schedules.

 

ARTICLE IV

CONDITIONS

Section 4.1 Conditions Precedent to the Obligation of the Company to Close

and to Sell the Closing Securities. The obligation hereunder of the Company to
close and issue and sell the Closing Securities to the Purchasers at the Closing
is subject to the satisfaction or waiver, at or before the Closing of the
conditions set forth below. These conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion.

 

(a)             Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of the Purchasers shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

 

(b)             Performance by the Purchasers. Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to the Closing Date.

 

(c)             Delivery of Purchase Price. The Purchasers shall have delivered
to the Company the Purchase Price for the Shares to be purchased by the
Purchasers.

 

(d)             Delivery of Transaction Documents. The Transaction Documents
shall have been duly executed and delivered by the Purchasers to the Company.

 

 

10

 

 

(e)             Shareholder Approval. The required approval of the shareholders
of the Company shall have been obtained.

 

(f)             Amended Articles. The amended Articles of Association of the
Company in the form attached hereto as Exhibit C shall have been filed.

 

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Closing Securities. The obligation hereunder of the
Purchasers to purchase the Closing Securities and consummate the transactions
contemplated by this Agreement is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below.

 

(a)     Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

 

(b)     Performance by the Company. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.

 

(c)     Material Adverse Effect. No Material Adverse Effect shall have occurred
from the date hereof until the Closing Date.

 

(d)     Shareholder Approval. The required approval of the shareholders of the
Company shall have been obtained.

 

(e)     Amended Articles. The amended Articles of Association of the Company in
the form attached hereto as Exhibit C shall have been filed.

 

(f)     Prescott Anti-Dilution Shares. Concurrent with the Closing, the Company
shall issue 625,000 Ordinary Shares to Prescott Group Aggressive Small Cap
Master Fund pursuant to the Amended and Restated Securities Purchase Agreement
dated as of November 22, 2013 between the Company and Prescott Group Aggressive
Small Cap Master Fund, as if such sale and issuance had occurred prior to
November 22, 2015.

 

 

 

 

 

 

 

11

 

 

ARTICLE V

INDEMNIFICATION

Section 5.1 Company Indemnity. Subject to the provisions of this Section 5.1,
the Company will indemnify and hold each Purchasers and its directors, officers,
shareholders, members, managers, partners, employees and agents (and any other
persons with a functionally equivalent role of a persons holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, managers, partners or employees (and any other persons with a
functionally equivalent role of a persons holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents. If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the reasonable fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of such separate counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement
(i)    for any settlement by a Purchaser Party effected without the Company’s
prior written consent, which shall not be unreasonably withheld or delayed; or
(ii) to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.

 

ARTICLE VI

MISCELLANEOUS



Section 6.1 Specific Performance; Consent to Jurisdiction; Venue.

 

(a)                                            The Company and the Purchasers
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement or the other Transaction Documents were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or

 

12

 

 

injunctions to prevent or cure breaches of the provisions of this Agreement or
the other Transaction Documents and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.

 

(b)                                           All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. The parties agree
that venue for any dispute arising under this Agreement will lie exclusively in
the state or federal courts located in New York County, New York, and the
parties irrevocably waive any right to raise forum non conveniens or any other
argument that New York is not the proper venue. The parties irrevocably consent
to personal jurisdiction in the state and federal courts of the state of New
York. The Company and each Purchaser consent to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 6.1 shall affect or limit any right to serve
process in any other manner permitted by law. THE PARTIES HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

Section 6.2 Entire Agreement. This Agreements contain the entire understanding
and agreement of the parties with respect to the matters covered hereby and,
except as specifically set forth herein, neither the Company nor any Purchaser
make any representation, warranty, covenant or undertaking with respect to such
matters, and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein.

 

Section 6.3 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon (i) hand delivery at the address designated below, (ii)
delivery by telecopy or facsimile at the number designated below or (iii)
delivery by e-mail at the e-mail address designated below (in each case, if
delivered on a business day during normal business hours where such notice is to
be received), or, in each case, the first business day following such delivery
(if delivered other than on a business day during normal business hours where
such notice is to be received) or (b) on the third business day following the
date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

 

If to the Company:                              Modsys International Ltd.

 

13

 

 

600 Union Street, Suite 2409
Seattle, Washington
Attention: Rick Rinaldo

Tel. No.: (206) 395-4152

 

If to Purchasers:                       Columbia Pacific Opportunity Fund, LP

c/o Columbia Pacific Advisors, LLC
Attn: [Alex Washburn]

1910 Fairview Avenue East, Suite 200

Seattle, Washington 98102
Tel. No.: [(    )                     ]

Fax No.:  [(    )                     ]

 

Prescott Group Capital Management, L.L.C,
1924 S. Utica Ave., Suite 1120

Tulsa, Oklahoma 74104
Attention: Matt Dunham
Tel. No.: (918) 747-3412

Fax No.: (918) 742-7303

 

Mindus Holdings, Ltd.

P.O. Box 12451
Dallas, Texas 75225



Tel. No.: [(    )                     ]

Fax No.:  [(    )                     ]

 



Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto pursuant to the
provisions of this Section 6.3.

 

Section 6.4 Amendments and Waivers. No provision of this Agreement may be
amended or waived except in a written instrument signed by the Company and
Purchasers. Any amendment or waiver effected in accordance with this Section 6.4
shall be binding upon the Purchasers (and their permitted assigns) and the
Company. No waiver by either party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

 

Section 6.5 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

 

Section 6.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the

 

 

14

 

 

assignment by a party to this Agreement of any rights hereunder shall not affect
the obligations of such party under this Agreement.

 

Section 6.7 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 6.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

 

Section 6.9 Survival. The representations and warranties of the Company and the
Purchasers shall survive the execution and delivery hereof and the Closing
hereunder for the applicable statute of limitations period.

 

Section 6.10 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.

 

Section 6.11 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

Section 6.12 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and the Purchasers
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

Section 6.13 Waiver of Conflicts. Each party to this Agreement acknowledges that
Cooley LLP (“Cooley”), outside general counsel to the Company, has in the past
performed and is or may now or in the future represent one or more Purchasers or
their affiliates in matters unrelated to the transactions contemplated by this
Agreement (the “Financing”), including representation of such Purchasers or
their affiliates in matters of a similar nature to the Financing. The applicable
rules of professional conduct require that Cooley inform the parties hereunder
of this representation and obtain their consent. Cooley has served as outside
general counsel to the Company and has negotiated the terms of the Financing
solely on behalf of the Company. The Company and each Purchaser hereby (a)
acknowledge that they have had an opportunity to ask for and have obtained
information relevant to such representation, including

15

 

 

disclosure of the reasonably foreseeable adverse consequences of such
representation; (b) acknowledge that with respect to the Financing, Cooley has
represented solely the Company, and not any Purchaser or any stockholder,
director or employee of the Company or any Purchaser; and (c) gives its informed
consent to Cooley’s representation of the Company in the Financing.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

16

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.



MODSYS INTERNATIONAL LTD.

 

 

By:/s/ Matt Bell   Name: Matt Bell   Title:    CEO

 



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.











 Columbia Pacific Opportunity Fund, LP      By:/s/ Alex Washburn   Name: Alex
Washburn   Title:    Manager



  



 Prescott Group Aggressive Small Cap Master Fund, G.P.      By:/s/ Jeffrey D
Watkins   Name: Jeffrey D. Watkins   Title:    President



 



 Mindus Holdings, Ltd.      By:/s/ Scott D Miller   Name: Scott D Miller
  Title:    President



 







 

 

 

 

EXHIBIT A

LIST OF PURCHASERS

 

 

Purchaser

 Preferred
Shares

 

Warrants to Purchase Ordinary Shares

Total Purchase Price Columbia Pacific Opportunity Fund

 

200,000

 

100,000

 

$400,000

Prescott Group Aggressive Small Cap Master Fund, G.P.

 

200,000

 

100,000

 

$400,000

Mindus Holdings, Ltd. 100,000 50,000 $200,000 TOTAL 500,000 250,000 $1,000,000

 

 

EXHIBIT B

 

Form of Warrant

 

 

EXHIBIT C

 

Amended Articles of Association

 

[Intentionally Omitted]

 



 

